Exhibit 99.1 NEWS RELEASE HECLA REPORTS 2$444 MILLION Record silver production of 11.6 million ounces and gold production of 189,327 ounces in 2015; Record silver reserves for 10th consecutive year For The Period Ended: December 31, 2015 For Release: February 23, 2016 COEUR D'ALENE, IDAHO Hecla Mining Company (NYSE:HL) today announced 2015 sales of $443.6 million and gross profit of $38.5 million, with net loss applicable to common stockholders of $87.5 million, or $0.23 per basic share, and an adjusted net loss applicable to common stockholders of $34.0 million, or $0.09 per basic share.¹ FOURTH QUARTER 2015 HIGHLIGHTS (comparison to Q4 2014) • Silver production increased 13% to 3.6 million ounces at a cash cost, after by-product credits, of $5.55 per silver ounce.2 • Gold production increased 10% to 60,350 ounces, of which Casa Berardi produced 42,282 ounces of gold at a cash cost, after by-product credits, of $591 per gold ounce.2 • San Sebastian began producing gold and silver, pouring first doré on December 22. • Operating cash flow of $27.5 million and adjusted EBITDA of $34.5 million.3 FULL YEAR 2015 HIGHLIGHTS (comparison to 2014) AND 2016 OUTLOOK • Silver equivalent production of 37.5 million ounces, the highest in the Company's history.4 • Silver production increased 5% to 11.6 million ounces, the highest in the Company's history, at a cash cost, after by-product credits, per silver ounce of $5.85.2 • Gold production increased 1% to 189,327 ounces, with 127,891 ounces produced at Casa Berardi at an average cash cost, after by-product credits, per gold ounce of $772.2 • Highest year-end proven and probable silver reserve levels in Company history for the 10th consecutive year despite using $14.50/oz silver for the calculation. • Operating cash flow of $106.4 million and adjusted EBITDA of $116.8 million.3 • Cash and cash equivalents of $155.2 million at December31, 2015 . • Proceeding with East Mine Crown Pillar (EMCP) pit at Casa Berardi, expect to produce ore from the new pit by year end. • Estimated 2016 silver production of 13.5-14.0 million ounces and gold production of approximately 207,000 ounces. Adjusted net income (loss) applicable to common stockholders represents a non-U.S. Generally Accepted Accounting Principles (GAAP) measurement, a reconciliation of which to net income (loss) applicable to common stockholders, the most comparable GAAP measure, can be found at the end of the release. Cash cost, after by-product credits, per silver and gold ounce represents a non-GAAP measurement, a reconciliation of which to cost of sales and other direct production costs and depreciation, depletion and amortization, the most comparable GAAP measures, can be found at the end of this release. Adjusted EBITDA is a non-GAAP measurement, a reconciliation of which to net income, the most comparable GAAP measure, can be found at the end of this release. 2015 silver equivalent calculation is based on the following prices: $15.70 for silver, $1,160 for gold, $0.81 for lead, and $0.88 for zinc. Investor Relations, Hecla Mining Company • 1-800-432-5291• hmc-info@hecla-mining.com 1 "We finished 2015 strongly, with robust performance at all our mines in the fourth quarter helping us set record silver and silver equivalent production for the year. And despite using probably the most conservative price assumptions in the industry, the Company had its 10th consecutive year of growing silver reserves to the most in our history," said Phillips S. Baker Jr., Hecla's President and CEO. "We believe we are one of few precious metals companies growing right now, not just in reserves but in production as well. Because our balance sheet allowed us to continue investing during the price decline of the last few years, we expect more than a 15% increase in silver production and about a 10% increase in gold production this year, positioning us to take advantage of the rally in prices we have seen in 2016." SILVER AND GOLD RESERVE GROWTH Proven and probable silver reserves of 175 million ounces increased by 1% over December 31, 2014 levels due to the addition of approximately 8 million silver ounces at San Sebastian using a price assumption of $14.50/oz, a 16% reduction from last year’s $17.25/oz assumption. Proven and probable gold reserves of 2.1 million ounces were unchanged over December 31, 2014 levels using an assumption of $1,100/oz, a 10% decline from last year’s $1,225/oz assumption. Please refer to the reserves and resources table at the end of this press release, or to the press release entitled "Hecla Reports Record Silver Reserves", issued on February 16, 2016 for the breakdown between proven and probable reserve and resource levels as well as a detailed summary of the Company's exploration programs. FINANCIAL OVERVIEW Fourth Quarter Ended Twelve Months Ended HIGHLIGHTS December 31, 2015 December 31, 2014 December 31, 2015 December 31, 2014 FINANCIAL DATA (000s) Sales $ Gross profit $ Income (loss) applicable to common stockholders $ ) $ $ ) $ Basic and diluted income (loss) per common share $ ) $ $ ) $ Net income (loss) $ ) $ $ ) $ Cash provided by operating activities $ Capital expenditures (excluding capitalized interest) $ Cash and cash equivalents as of year end $ $ Net loss applicable to common stockholders for the fourth quarter and full year of 2015, respectively, was $63.1 million and $87.5 million, or $0.17 and $0.23 per basic share, compared to net losses of $16.8 million and $17.3 million, or $0.05 per basic share for both the fourth quarter and full year of 2014. Among items impacting the results for the 2015 periods compared to 2014 were the following: • Revenue decreased by 5% for the fourth quarter and 11% for the year due to lower average silver, gold, lead and zinc prices in 2015 partially offset by higher production. • Exploration and pre-development expense decreased by $2.0 million for the quarter and increased by $2.3 million for the year. • Foreign exchange gains due to the weakness in the Canadian dollar. • Increase in the provision for closed operations and reclamation for historic properties to $12.0 million. Investor Relations, Hecla Mining Company • 1-800-432-5291• hmc-info@hecla-mining.com 2 • Net mark-to-market gains on base metal forward contracts of $0.0 million and $8.3 million for the fourth quarter and full year of 2015 compared to net losses of $11.7 million and net gains of $9.1 million for the same periods in 2014. • Impairment losses of $2.5 million for 2015 for investments in exploration companies. • Income tax provision of $56.3 million in 2015, largely due to a non-cash increase in the U.S. valuation allowance, against net operating loss carryforwards, as a result of this year’s lower metal prices, which was partially offset by the decrease in the Mexican valuation allowance related to net operating losses which are expected to be utilized as a result of San Sebastian’s operating activities. Operating cash flow increased 28% to $106.4 million in 2015. Year end 2015 cash and cash equivalents of $155.2 million reduced $54.5 million over the prior year level as the Company undertook the second largest capital program in its history. Hecla's capital investments (excluding capitalized interest) at its existing operations were $42.0 million and $140.6 million for the fourth quarter and year ended December31, 2015, respectively. The capital investment for the year at Lucky Friday was $55.9 million, including $39.5 million for the #4 Shaft Project. At Greens Creek, capital spending was $46.0 million, including $20.7 million for the tailings pond expansion. At Casa Berardi, capital investment was $35.3 million and was focused on mine development. At San Sebastian, capital investment was $3.4 million, focused on mill upgrades. Metals Prices Average realized silver prices in the fourth quarter and full year 2015 were $14.26 and $15.57 per ounce, 11% and 16% lower than the prior periods, respectively. Realized prices for gold for the fourth quarter and full year 2015 were $1,089 and $1,150 per ounce, both 9% lower than the prior periods. Realized prices for lead and zinc were lower for the 2015 periods than 2014. Fourth Quarter Ended Twelve Months Ended December 31, 2015 December 31, 2014 December 31, 2015 December 31, 2014 AVERAGE METAL PRICES Silver - London PM Fix ($/oz) $ Realized price per ounce $ Gold - London PM Fix ($/oz) $ Realized price per ounce $ Lead - LME Cash ($/pound) $ Realized price per pound $ Zinc - LME Cash ($/pound) $ Realized price per pound $ Base Metals Forward Sales Contracts The following table summarizes the quantities of base metals committed under financially settled forward sales contracts at December31, 2015 : Pounds Under Contract (in thousands) Average Price per Pound Zinc Lead Zinc Lead CONTRACTS ON PROVISIONAL SALES 2016 settlements $ $ Investor Relations, Hecla Mining Company • 1-800-432-5291• hmc-info@hecla-mining.com 3 With the advanced settlement of the balance of financially settled base metal forward contracts in 2015, net proceeds of $16.5 million were generated during the year. OPERATIONS Overview • Greens Creek production of 2.6 million and 8.5 million ounces of silver in the fourth quarter and full year of 2015, respectively, an increase of 4% and 8% over the same periods of 2014. • Lucky Friday silver production of 985,698 and 3,028,134 ounces for the fourth quarter and full year of 2015, respectively, an increase of 32% and decrease of 7% over the same periods of 2014. • Casa Berardi gold production of 42,282 and 127,891 ounces for the fourth quarter and full year of 2015, respectively, a 7% increase and no change over production in the 2014 periods. • San Sebastian poured its first doré on December 22, producing 81,677 ounces of silver and 870 ounces of gold in the fourth quarter of 2015. The following table provides the production and cash cost, after by-product credits, per silver and gold ounce summary for the fourth quarters and twelve months ended December31, 2015 and 2014: Fourth Quarter and Year Ended Fourth Quarter and Year Ended December 31, 2015 December 31, 2014 Production (ounces) Increase/Decrease over 2014 Cash costs, after by-product credits, per silver or gold ounce¹, 2 Production (ounces) Cash costs, after by-product credits, per silver or gold ounce1, ² Q4 Year Q4 Year Q4 Year Q4 Year Q4 Year Silver 13 % 5 % $ Gold 10 % 1 % $ Greens Creek Silver 4 % 8 % $ Gold 12 % 3 % N/A N/A N/A N/A Lucky Friday 32 % (7 )% $ Casa Berardi Gold 7 % — % $ Silver 8 % 18 % N/A N/A N/A N/A San Sebastian3 Silver N/A N/A $ $ N/A N/A N/A N/A Gold N/A N/A N/A N/A N/A N/A N/A N/A (1 ) Cash cost, after by-product credits, per silver or gold ounce represents a non-GAAP measurement, a reconciliation of which to cost of sales and other direct production costs and depreciation, depletion and amortization, the most comparable GAAP measure, can be found at the end of the release. Cash cost, after by-product credits, per gold ounce is only applicable to Casa Berardi production. Gold produced from Greens Creek and San Sebastian is used as a by-product credit against the silver cash cost. (3) The first doré was poured at San Sebastian on December 22, 2015. Investor Relations, Hecla Mining Company • 1-800-432-5291• hmc-info@hecla-mining.com 4 The following table provides the production summary on a consolidated basis for the fourth quarter and twelve months ended December31, 2015 and 2014: Fourth Quarter Ended Twelve Months Ended December 31, 2015 December 31, 2014 December 31, 2015 December 31, 2014 PRODUCTION SUMMARY Silver - Ounces produced Payable ounces sold Gold - Ounces produced Payable ounces sold Lead - Tons produced Payable tons sold Zinc - Tons produced Payable tons sold Greens Creek Mine - Alaska Silver production at Greens Creek in 2015 was 2.6 million ounces for the fourth quarter and 8.5 million ounces for the year, the highest annual silver production since Hecla acquired 100% of the mine in 2008. Silver production increased over 2014 levels due to higher silver ore grades, particularly during the fourth quarter of 2015, as well as higher metallurgical recoveries. The mill operated at an average of 2,324 tons per day in the fourth quarter, and 2,231 tons per day in 2015. Cash cost, after by-product credits, per silver ounce at Greens Creek was $4.18 and $3.91 for the fourth quarter and full year, respectively, compared to $2.74 and $2.89 for the same periods in 2014. The increase in cash costs, after by-product credits, per silver ounce for 2015 compared to 2014 is the result of lower by-product credits due to decreasing metal prices, partially offset by increased silver production. Capital spending for Greens Creek in 2016 is estimated to be $48 million, of which approximately $14 million is for the tailings expansion project. Lucky Friday Mine - Idaho The Lucky Friday mine produced 985,698 ounces of silver in the fourth quarter and 3,028,134 ounces of silver for the full year 2015, compared to 745,766 ounces and 3,239,151 ounces for the same periods in 2014. The grades in the fourth quarter increased by more than 10% over the prior year period due to mine sequencing. The reduction in annual production is due to a failure in the underground ventilation system that was resolved on October 1. The mill averaged 926 tons per day in the fourth quarter and 815 tons per day for the year. Cash cost, after by-product credits, per silver ounce at Lucky Friday was $9.02 and $11.23 in the fourth quarter and full year, respectively, compared to $10.65 and $9.44 for the same periods in 2014. The reduction in quarterly cash cost, after by-product credits, per silver ounce is attributable to the higher production level resulting from higher grades. The increase in annual cash cost, after by-product credits, per silver ounce is attributable to the necessity of mining lower grade material as the ventilation issue was being resolved. The #4 Shaft Project is a key growth project that is currently excavated to the 8500 level. The #4
